 Case 2:19-cv-01850-JS Document 15 Filed 08/27/20 Page 1 of 17 PageID #: 555



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------X
CASSI M. MOORE,

                        Plaintiff,
                                                 MEMORANDUM & ORDER
            -against-                            19-CV-1850(JS)

COMMISSIONER OF SOCIAL SECURITY,

                    Defendant.
------------------------------------X
APPEARANCES
For Plaintiff:      Charles E. Binder, Esq.
                    Law Office Charles E. Binder and
                    Harry J. Binder
                    485 Madison Avenue, Suite 501
                    New York, New York 10022

For Defendant:          Matthew J. Modafferi, Esq.
                        United States Attorney’s Office
                        Eastern District of New York
                        271a Cadman Plaza East
                        Brooklyn, New York 11201

SEYBERT, District Judge:
            Plaintiff Cassi M. Moore (“Plaintiff” or “Moore”) brings

this action pursuant to Section 205(g) of the Social Security Act

(42    U.S.C.   § 405(g)),   challenging   the   Commissioner    of   Social

Security’s denial of her application for supplemental security

income benefits (“SSI”).      Before the Court are Plaintiff’s motion

for judgment on the pleadings (Pl. Mot., D.E. 9; Pl. Br., D.E. 10;

Pl. Reply, D.E. 14), and the Commissioner’s cross-motion for

judgment on the pleadings (Comm’r Mot., D.E. 11; Comm’r Br., D.E.

12).    For the following reasons, Plaintiff’s motion is DENIED and

the Commissioner’s cross-motion is GRANTED.
    Case 2:19-cv-01850-JS Document 15 Filed 08/27/20 Page 2 of 17 PageID #: 556



                                    BACKGROUND1

              Plaintiff applied for SSI2 on November 12, 2015, alleging

disability beginning on July 10, 2015.                (R. 13.)     She claimed

issues with anxiety, post-traumatic stress disorder (“PTSD”),

depression, and bipolar disorder. (R. 211.) After her application

was initially denied on May 3, 2016, Plaintiff requested a hearing

before an administrative law judge (“ALJ”), which took place on

May 14, 2018.           (R. 13; 30-57.)    Plaintiff, who was represented by

counsel      and    a    non-attorney     representative,   testified   at   the

hearing; a vocational expert also testified.            (R. 13.)    On May 29,

2018, the ALJ issued her decision finding that Plaintiff was not

disabled.          (R. 24.)      This became the final decision of the

Commissioner when the Appeals Council denied Plaintiff’s request

for review.        (R. 1-6.)    This action followed.       (Compl., D.E. 1.)

                                    DISCUSSION

I.      Standard of Review

              In reviewing the ruling of an ALJ, the Court does not

determine de novo whether a plaintiff is entitled to disability

benefits.       Thus, even if the Court may have reached a different


1 The background is derived from the administrative record filed
by the Commissioner. (R., D.E. 8.) For purposes of this
Memorandum & Order, familiarity with the administrative record
is presumed. The Court’s discussion of the evidence is limited
to the challenges and responses raised in the parties’ briefs.

2 Income is a factor considered for SSI eligibility. A claimant
must be disabled to receive SSI. 20 C.F.R. § 416.202.

                                           2
 Case 2:19-cv-01850-JS Document 15 Filed 08/27/20 Page 3 of 17 PageID #: 557



decision, it must not substitute its own judgment for that of the

ALJ.    See Jones v. Sullivan, 949 F.2d 57, 59 (2d Cir. 1991).                If

the Court finds that substantial evidence exists to support the

Commissioner’s decision, the decision will be upheld, even if

evidence to the contrary exists.          See Johnson v. Barnhart, 269 F.

Supp. 2d 82, 84 (E.D.N.Y. 2003).

II.    The ALJ’s Decision

            Here, the ALJ applied the familiar five-step process

(see 20 C.F.R. §§ 404.1520, 416.920) and concluded that Plaintiff

was not disabled.        (R. 24.)     She found that (1) except for a

continuous twelve-month span during the relevant period where she

did not work, Plaintiff had engaged in substantial gainful activity

(R.    15-16);   (2)   Plaintiff    had   severe    impairments    of   anxiety

disorder and affective disorder (R. 16); (3) the impairments did

not meet or equal the severity of any of the impairments listed in

the Social Security Act (R. 16-18); (4) Plaintiff had the residual

functional capacity (“RFC”) to perform a full range of work at all

exertional levels but with several non-exertional limitations (R.

18-22); and (5) although Plaintiff had no past relevant work, there

were jobs that existed during the relevant period that Plaintiff

could perform (R. 22-23).

III. Analysis

            Plaintiff    contends    that   the    ALJ   failed   to    properly

(1) weigh    medical    opinion    evidence   and    accordingly       determine

                                      3
    Case 2:19-cv-01850-JS Document 15 Filed 08/27/20 Page 4 of 17 PageID #: 558



Plaintiff’s       RFC   and   (2) evaluate     Plaintiff’s      testimony   and

credibility.       (Pl. Br. at 8, 14.)      The Commissioner responds that

the ALJ properly (1) weighed the opinion evidence to determine

Plaintiff’s RFC and (2) evaluated Plaintiff’s testimony.                (Comm’r

Br. at 12-1p.)

        A.     The ALJ’s Weighing      of   Medical   Opinion    Evidence   and
               Resulting RFC

             1. Opinion Evidence

               The “treating physician rule” provides that the medical

opinions and reports of a claimant’s treating physicians are to be

given “special evidentiary weight.”           Clark v. Comm’r of Soc. Sec.,

143 F.3d 115, 118 (2d Cir. 1998).           The regulations state:

               Generally, we give more weight to opinions
               from your treating sources . . . . If we find
               that a treating source’s opinion on the
               issue(s) of the nature and severity of your
               impairment(s) is well-supported by medically
               acceptable clinical and laboratory diagnostic
               techniques and is not inconsistent with the
               other substantial evidence in your case
               record, we will give it controlling weight.

20 C.F.R. § 404.1527(c)(2) (emphasis supplied) (alterations in

original).3        Nevertheless, the opinion of a treating physician


3 “While the Act was amended effective March 27, 2017 [to
eliminate the treating physician rule], the Court reviews the
ALJ’s decision under the earlier regulations because the
Plaintiff’s application was filed before the new regulations
went into effect.” Williams v. Colvin, No. 16-CV-2293, 2017 WL
3701480, at *1 (E.D.N.Y. Aug. 25, 2017); see also 20 C.F.R.
§ 404.1527 (“For claims filed (see § 404.614) before March 27,
2017, the rules in this section apply. For claims filed on or
after March 27, 2017, the rules in § 404.1520c apply.”).

                                        4
 Case 2:19-cv-01850-JS Document 15 Filed 08/27/20 Page 5 of 17 PageID #: 559



“need not be given controlling weight where [it is] contradicted

by other substantial evidence in the record.”                   Molina v. Colvin,

No. 13-CV-4701, 2014 WL 3925303, at *2 (S.D.N.Y. Aug. 7, 2014)

(internal quotation marks and citations omitted).

            When an ALJ does not afford controlling weight to the

opinion of a treating physician, the ALJ must consider several

factors:      “(1)    the   length   of       the   treatment    relationship   and

frequency of the examination; (2) the nature and extent of the

treatment relationship; (3) the extent to which the opinion is

supported by medical and laboratory findings; (4) the physician’s

consistency with the record as a whole; and (5) whether the

physician is a specialist.”          Schnetzler v. Astrue, 533 F. Supp. 2d

272, 286 (E.D.N.Y. 2008).            The ALJ must also set forth “‘good

reasons’ for not crediting the opinion of a plaintiff’s treating

physician.”    Id. (citations omitted).

              i. Treating Psychiatrist Dr. Arango

            As relevant here, the ALJ considered the medical opinion

of Plaintiff’s treating psychiatrist Dr. Arango.                     (R. 20, 22.)

Plaintiff first saw Dr. Arango on November 21, 2015.                     (R. 349.)

She saw him numerous times from November 2015 through July 2016.

(R. 406-46.)        However, he did not treat her for almost two years

from July 2016 until her next appointment in March 2018.                   (R. 447-

48.) Dr. Arango provided two opinions: a June 2016 medical source

statement     (R.    394-96)   and    an      April    2018     mental   impairment

                                          5
    Case 2:19-cv-01850-JS Document 15 Filed 08/27/20 Page 6 of 17 PageID #: 560



questionnaire (R. 400-04).

              In the June 2016 statement, Dr. Arango opined that

Plaintiff had (1) extreme limitations4 in her ability to relate to

others;      (2)   marked   limitations     in    her   ability   to   maintain

concentration, pace, and attention for extended periods of at least

two hours; (3) moderate limitations in her ability to engage in

daily activities and socialize; maintain her personal habits; and

perform activities with a schedule, maintain regular attendance,

and be punctual; and (4) no or mild limitations in her ability to

sustain a routine without special supervision.                  (R. 394.)     He

further stated that Plaintiff experienced (1) marked limitations

in responding appropriate to co-workers; (2) moderate limitations

in     understanding,     carrying   out    and   remembering     instructions;

responding appropriately to supervision; responding to customary

work pressures; responding appropriately to changes in a work

setting; using good judgment while working; and behaving in an

emotionally stable manner; and (3) no or mild limitations in




4 The medical source statement indicates the following: (1) an
“extreme” limitation results in a complete loss of ability in an
activity with no ability to sustain performance during an eight-
hour workday; (2) a “marked” limitation results in a substantial
loss of ability with ability to sustain performance for up to
1/3 of a workday; (3) a “moderate” limitation results in some
loss of ability with the ability to sustain performance for 1/3
up to 2/3 of a workday; and (4) “no” or “mild” limitation
results in no significant loss ability in an activity with
ability to sustain performance for 2/3 or more of a workday.
(R. 394.)

                                        6
 Case 2:19-cv-01850-JS Document 15 Filed 08/27/20 Page 7 of 17 PageID #: 561



performing simple, complex, repetitive or varied tasks.                  (R. 395.)

Dr. Arango posited that Plaintiff was likely to be absent from

work three to four days per month.             He also opined that her mental

conditions were likely to deteriorate if she was placed under job-

related stress.       (R. 394-95.)

            Approximately       two    years    later,      in   the   April    2018

statement, Dr. Arango diagnosed Plaintiff with generalized anxiety

disorder, bipolar disorder, and PTSD.                (R. 400.)    He opined that

she had (1) marked limitations in working in coordination with

others; being aware of hazards and taking appropriate precautions;

and traveling to unfamiliar places and using public transportation;

(2) moderate to marked limitations in maintaining concentration

and attention for extended periods; completing a workday without

interruptions        from   psychological        symptoms;       and    responding

appropriately to workplace changes; (3) moderate limitations in

understanding    detailed       instructions;        carrying    out   simple   and

detailed instructions; performing activities on schedule and being

punctual; performing at a consistent pace without unreasonably

long or frequent rest periods; interacting appropriately with the

public;     asking     simple    questions      or     requesting      assistance;

accepting     instructions       and     responding         to   criticism      from

supervisors;    setting     realistic       goals;    and    making    independent

plans; and (4) no or mild limitations in other mental categories.




                                        7
 Case 2:19-cv-01850-JS Document 15 Filed 08/27/20 Page 8 of 17 PageID #: 562



(R. 403.)    He estimated that Plaintiff would miss work two to three

times per month due to her disability.         (R. 404.)

            The ALJ gave little weight to Dr. Arango’s opinions that

Plaintiff    had     severe   mental   limitations     because    they    were

“unsupported    by    [Plaintiff’s]    repeatedly    normal    mental    status

examinations and effectiveness of medications” and because her

“mental status examinations have been generally normal and there

has been an effective use of medications.”            (R. 22.)    Earlier in

her opinion, the ALJ recounted Dr. Arango’s treatment notes from

2015 to 2018 in detail, that reflected, among other things: that

Plaintiff     “had     euthymic   mood,    intact     functional        status,

appropriate affect, and . . . was oriented and alert [and her]

mood was described as stable”; had “generally normal mental status

examinations with normal flow of thought and appropriate interview

behavior”;     “had     intact    memory    and     good      attention     and

concentration;” responded well to medication and “was assessed as

‘much improved’”; had gotten a service dog and was happy with it;

“maintained her progress”; and when she had “increased anxiety

symptoms . . . utilized conservative management including caring

for her plants.”      (R. 20.)

            The Court finds that the ALJ did not err in according

less weight to Dr. Arango’s opinions, because the ALJ explained

that they were not supported by his own treatment notes reflecting

mostly normal examinations and effective management of symptoms

                                       8
 Case 2:19-cv-01850-JS Document 15 Filed 08/27/20 Page 9 of 17 PageID #: 563



with medication.     The Court recognizes that Dr. Arango diagnosed

Plaintiff with anxiety and depression-related mental issues, but

his notes reflect that she was able to function despite these

issues.    Thus, Dr. Arango’s two opinions stating that Plaintiff

had severe, significant limitations are not in harmony with years

of contemporaneous notations.        See Monroe v. Comm’r of Soc. Sec.,

676 F. App’x 5, 8 (2d Cir. 2017) (“the ALJ [properly] rejected

[the   treating   physician’s]    opinion    because   she   found    it   was

contrary to his own treatment notes” and “[w]hile [the] medical

source statement is supported by some evidence, the ALJ’s decision

to disregard [the] opinion is nevertheless substantially supported

by the record.”).        Notably, in Monroe, the ALJ did not afford

controlling weight to the claimant’s psychiatrist even where he

treated the claimant with counseling and medication for anxiety

and depression for over fifteen years.          Monroe v. Comm’r of Soc.

Sec., No. 14-CV-1035, 2015 WL 13744412, at *2-3 (N.D.N.Y. Nov. 3,

2015), R&R adopted, 2016 WL 552364, aff’d 676 F. App’x 5.

           Here, Dr. Arango’s “internal treatment notes are largely

inconsistent with [his] opinion--[his] examinations consistently

revealed normal and stable findings.”          Bourne v. Comm’r of Soc.

Sec., No. 17-CV-2706, 2019 WL 3852309, at *4 (E.D.N.Y. Aug. 12,

2019) (noting that “despite [the claimant’s] complaints, her mental

status    examinations    remained    unremarkable”    and   the     treating

physician’s opinion that the claimant was “incapable” of completing

                                     9
Case 2:19-cv-01850-JS Document 15 Filed 08/27/20 Page 10 of 17 PageID #: 564



many     work   related   tasks       and    “would   experience   significant

difficulty completing a normal workday” was not supported by the

record); see also Pezza v. Comm’r of Soc. Sec., No. 19-CV-3254,

2020 WL 3503170, at *2 (E.D.N.Y. June 29, 2020) (“the ALJ properly

afforded [the treating physician’s] highly restrictive opinion

little     weight    because     it    was     inconsistent   with       his   own

contemporaneous treatment notes, which were fairly benign.”).

            Plaintiff responds that “medical charts are not kept in

anticipation of litigation, but for the purposes of recording a

patient’s symptoms, diagnoses, and treatment recommendations, as

was the case here.”           (Pl. Reply at 1.)       This argument requires

little consideration.         The Court would be hard pressed to believe

that a medical professional’s treatment notes would somehow be

different--or       reflect    more   serious    diagnoses--if     the    medical

professional knew they would one day be used for litigation of a

patient’s disability claim.            The Court assumes, as did the ALJ

here, that Dr. Arango’s treatment notes were accurate.

            Plaintiff’s next argument that the ALJ improperly relied

upon her response to medication also misses the mark.               There is no

reason for Court, or the ALJ, to discount Plaintiff’s improvement

and effective management of her symptoms.             Plaintiff contends that

“[o]bviously treatment with therapy and psychotropic medications

provided some response or treatment would not have been continued.”

(Pl. Br. at 10.)      However, Dr. Arango’s notes do not reflect “some

                                        10
Case 2:19-cv-01850-JS Document 15 Filed 08/27/20 Page 11 of 17 PageID #: 565



response”--they      repeatedly       reference      her     condition       as     “much

improved.”

             The ALJ additionally noted that in evaluating the medical

opinions, including Dr. Arango’s, she considered whether they were

“supported      by   sufficient        documentation       of     evidence,         clear

articulation for the basis of the opinions, and consistent finding

with other objective medical evidence of record.”                    (R. 21.)          “An

application of the treating physician rule is sufficient when the

ALJ provides ‘good reasons’ for discounting a treating physician’s

opinion that reflect in substance the factors as set forth in

[Section] 404.1527(d)(2), even though the ALJ declines to examine

the factors with explicit reference to the regulation.”                           Crowell

v. Comm’r of Soc. Sec., 705 F. App’x 34, 35 (2d Cir. 2017) (“While

the ALJ did not explicitly discuss the treating physician rule, he

nonetheless     stated    that      [the   physician’s]      opinion     .   .     .    was

contradictory to the rest of the record evidence.”).

               ii. SSA Consultative Psychologist Dr. Herman

             Dr. Herman evaluated Plaintiff at the Commissioner’s

request on February 24, 2016.                   (R. 353-56.)      Plaintiff drove

herself   25    miles    to   the    evaluation.       Dr.      Herman   noted         that

Plaintiff      had   received       outpatient     treatment      but    never         been

hospitalized for psychiatric reasons.                 (R. 353.)         She had also

been in a rehabilitation program and two outpatient programs for




                                           11
    Case 2:19-cv-01850-JS Document 15 Filed 08/27/20 Page 12 of 17 PageID #: 566



substance abuse in the past.5               (R. 354.)         Dr. Herman observed

Plaintiff to be “cooperative with adequate social skills . . .

adequately groomed . . . [with] no abnormalities in . . . eye

contact . . . speech . . . within normal limits . . . thought

processes [were] coherent and goal oriented.”                     Her “affect” was

“appropriate in speech and thought content” and her “mood” was

“mildly tense.”        Her “attention and concentration” and “recent and

remote memory skills” were “intact” and her “cognitive functioning

[was] average.”         Her “insight [was] fair [and her] judgment [was]

fair, but may range to poor.”            (R. 354-55.)

               Dr. Herman opined that Plaintiff had “moderate to marked

limitation with respect to her ability to appropriately deal with

stress and maintain a regular schedule.”                   (R. 355.) She had “mild

to      moderate    limitations     following        and    understanding      simple

directions       and    instructions      [and]      performing    simple   tasks.”

(R. 355.)        She had “mild limitations maintaining attention and

concentration,         learning   new    simple      tasks,    making   appropriate

simple      work-related     decisions,        and   relating     adequately      with

others.”       (R. 355.)     According to Dr. Herman, these limitations

“may      significantly     interfere      with      [Plaintiff’s]      ability     to

function on a daily basis.”             (R. 355.)

               The ALJ gave “less weight” to Dr. Herman’s opinion


5 There is no evidence that Plaintiff was abusing substances
during the relevant period. (R. 16.)

                                          12
Case 2:19-cv-01850-JS Document 15 Filed 08/27/20 Page 13 of 17 PageID #: 567



because “he did not describe [Plaintiff’s] mental limitations in

vocationally relevant terms[.]”          (R. 21.)

          2. The RFC Determination

             Upon considering the record evidence, the ALJ found that

Plaintiff “has the [RFC] to perform a full range of work at all

exertional     levels,      but   with      the     following    nonexertional

limitations: simple routine tasks; no work around the general

public; occasional interaction with others and no collaborative or

teamwork.”     (R. 18.)      Generally, the ALJ concluded that “[t]he

objective medical evidence does not support disability.                  Clinical

treatment notes show generally normal findings and the effective

use of medications.”        (R. 20.)     She further found that Plaintiff

“has not generally received the type of medical treatment one would

expect given the alleged symptoms and functional limitations, but

rather her treatment has been essentially routine and conservative

in nature.”     (R. 20.)

             The ALJ’s RFC determination was supported by the record

evidence, namely, years of mental status treatment notes.                       See

Pezza, 2020 WL 3503170, at *4 (E.D.N.Y. June 29, 2020) (“In making

an RFC determination, even though the ALJ ultimately gave little

weight to Dr. Tirado’s opinion, she was permitted to rely on the

medical    findings   and    treatment      notes    of   Dr.   Tirado    and    PA

Kouroupos.     The voluminous medical records created by Dr. Tirado

and his physician’s assistant from June 2015 to October 2017

                                       13
    Case 2:19-cv-01850-JS Document 15 Filed 08/27/20 Page 14 of 17 PageID #: 568



provided sufficient evidence from which the ALJ could assess

plaintiff’s RFC.”).         In addition to the treatment history, the RFC

also incorporated Plaintiff’s own account of her daily activities

(R. 19) and Plaintiff’s past work history6 (R. 21).                  See Gates v.

Astrue, 338 F. App’x 46, 48 (2d Cir. 2009) (The ALJ’s determination

that      the   claimant,    who   alleged     disability    due   to   cognitive

impairments, was able to perform work at all exertional levels

with nonexertional limitations, was supported by mental health

progress notes, assessments stating that the claimant could perform

simple tasks, and the claimant’s past job experience and the ALJ’s

reasoning was “clearly discernible.”).

                In sum, the ALJ did not err in weighing the opinion

evidence, and the RFC was supported by articulated substantial

evidence.

         B.     The ALJ’s Evaluation of Plaintiff’s Testimony

                Plaintiff next argues that “the ALJ’s evaluation of [her]

subjective statements is not supported by substantial evidence.”

(Pl.     Br.    at   15.)   Here,   the    ALJ   concluded    that    Plaintiff’s

“medically determinable impairments could reasonably be expected

to cause the alleged symptoms; however, [her] statements regarding

the intensity, persistence and limiting effects of these symptoms




6 In the past, Plaintiff had worked at an animal day care
facility, a veterinary hospital, Toys R Us, and a pet hotel.
(R. 48-49; 271.)

                                          14
Case 2:19-cv-01850-JS Document 15 Filed 08/27/20 Page 15 of 17 PageID #: 569



are not entirely consistent with the medical evidence and other

evidence in the record.”       (R. 19.)   Generally,

           When assessing a claimant’s functioning, the
           ALJ must assess the claimant’s subjective
           complaints along with the medical and other
           evidence. In particular, the ALJ must assess
           whether the claimant’s statements about the
           intensity, persistence and limiting effects of
           her symptoms are consistent with the objective
           medical evidence, although the ALJ cannot
           disregard the claimant’s statement based
           solely on the fact that the objective medical
           evidence does not substantiate the alleged
           degree of limitation. Id. Rather, the ALJ
           should also consider the statements of medical
           sources,   non-medical    sources,   and   the
           enumerated relevant factors (i.e., daily
           activities, the nature of the symptoms,
           factors that precipitate or aggravate the
           symptoms,    medications,     the    treatment
           received, and any other measures used to
           alleviate the symptoms).

Virginia L.S. v. Comm’r of Soc. Sec., No. 18-CV-0937, 2020 WL

529688, at *6 (N.D.N.Y. Feb. 3, 2020) (internal citations omitted).

           “‘The ALJ has discretion to evaluate the credibility of

a claimant and to arrive at an independent judgment, in light of

medical findings and other evidence.’”          Mollo v. Barnhart, 305 F.

Supp. 2d 252, 263-64 (E.D.N.Y. 2004) (quoting Marcus v. Califano,

615 F.2d 23, 27 (2d Cir. 1979)); Fiumano v. Colvin, No. 13-CV-

2848, 2013 WL 5937002, at *9 (E.D.N.Y. Nov. 4, 2013) (“An ALJ is

not   required   to   accept   a   claimant’s   testimony   regarding    the

severity and persistence of [her] symptoms as true, but rather can

evaluate the credibility of a claimant to arrive at an independent


                                     15
    Case 2:19-cv-01850-JS Document 15 Filed 08/27/20 Page 16 of 17 PageID #: 570



judgment based on the medical findings and other evidence.”).

               In    this     case,    as   stated   above,   the     ALJ   discussed

Plaintiff’s treatment notes reflecting mostly normal examinations,

her positive reaction to medication, her course of treatment

including counseling and pet therapy,7 her daily activities, and

her prior employment.              The ALJ thus adequately accounted for her

evaluation          of     Plaintiff’s      subjective     complaints       and   her

“credibility determination is entitled to ‘great deference’ as it

was not ‘patently unreasonable.’” Thompson v. Comm’r of Soc. Sec.,

No. 16-CV-6868, 2018 WL 1558270, at *1 (E.D.N.Y. Mar. 28, 2018)

(quoting Pietrunti v. Dir., Office of Workers’ Comp. Programs, 119

F.3d 1035, 1042 (2d Cir. 1997)).




                         [BOTTOM OF PAGE INTENTIONALLY LEFT BLANNK]




7 Plaintiff argues that “[i]n modern medicine, psychiatric
conditions are not ordinarily treated by means other than
psychotropic medications and therapy, as was the case here” and
“[t]he history of brain surgery as a treatment for mental
illness is not one the psychiatric community is proud of.” (Pl.
Br. at 16 & n.14.) The Court agrees that brain surgery is not a
prerequisite for a finding of disability, however, here, the ALJ
evaluated Plaintiff’s longitudinal treatment and medication plan
in conjunction with her treating psychiatrist’s notes
documenting mostly normal functioning and positive response to
the course of treatment.

                                            16
Case 2:19-cv-01850-JS Document 15 Filed 08/27/20 Page 17 of 17 PageID #: 571



                                CONCLUSION

           For the foregoing reasons, the Commissioner’s cross-

motion (D.E. 11) is GRANTED and Plaintiff’s motion (D.E. 9) is

DENIED.   The Clerk of the Court is directed to enter judgment

accordingly and mark this case CLOSED.



                                         SO ORDERED



                                         _/s/ JOANNA SEYBERT   __
                                         Joanna Seybert, U.S.D.J.

Dated: August   27 , 2020
       Central Islip, New York




                                    17
